DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention 1 species 34 and 35 (as the applicant states the embodiments are identical) in the reply filed on 9/9/2021 is acknowledged.
Claims 8 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2021.
Drawings
The drawings are objected to because the drawings are faded and details are hard to distinguish.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  in claim 7 there is a typo it states “claim1,” and should read “claim 1,”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a locking mechanism in claim 1 and expansion mechanism in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the anterior endplate" in line 2, this appears to be a reference to “the superior endplate” in claim 2 and will be treated as such. Claim 3 should be amended to “the superior endplate.”  There is insufficient antecedent basis for this limitation in the claim.
In claim 19, the claim states “an anterior area, a posterior area, a right lateral area, or a left lateral area” it is unclear what this is referring to. It could be referring to an area of the body or an area of the implant. It will be interpreted as an area of the disc space.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alleyne et al. (US Pub 2005/0049590).
With respect to claim 1, Alleyne et al. discloses an expandable, conformable interbody implant (see figure 5 below), comprising: a frame (fig 5B, 30); a first plurality of endplate-contacting segments (fig 5B, 38 on the left side) adapted to extend in a superior direction from the frame; a second plurality of endplate-contacting segments (fig 5B, 38 on the right side) adapted to extend in an inferior direction from the frame; and a locking mechanism (Fig 5B, 31) adapted to lock the first plurality of endplate-contacting segments and the second plurality of endplate-contacting segments in a variety of extended positions (depending on the location of 32 and 33). With respect to claim 2, Alleyne et al. discloses wherein the first plurality of endplate-contacting segments is adapted to contact and collectively conform to an inferior endplate of a first vertebral body and wherein the second plurality of endplate-contacting segments is adapted to contact and collectively conform to a superior endplate of a second vertebral body (fig 1). With respect to claim 3, Alleyne et al. discloses wherein a load between the inferior endplate and the anterior endplate is substantially equally distributed among the first and second pluralities of endplate-contacting segments (fig 1 the segments each make the point of contacts with the endplates). With respect to claim 4, Alleyne et al. discloses, wherein the locking mechanism exerts a lateral compression force (the threads of the screw make a lateral force forcing the segments out, see fig 5B) among the first and second pluralities of endplate-contacting segments. With respect to claim 5, Alleyne et al. discloses wherein the locking mechanism exerts a lateral compression force between the first plurality of endplate-contacting segments, the second plurality of endplate-contacting segments, and a plurality of cross webs (Fig 5B, 34). With respect to claim 6, Alleyne et al. discloses wherein the first and second pluralities of endplate- contacting segments have a limited amount of lateral motion within the frame before the locking mechanism is engaged to lock the first and second pluralities of endplate-contacting segments in their extended positions (segments are held in openings in the frame). With respect to claim 7, Alleyne et al. discloses wherein when the first and second pluralities of endplate-contacting segments are in a retracted position (fig 5B), the implant has a smaller vertical profile for insertion. With respect to claim 9, Alleyne et al. discloses wherein the first and second pluralities of endplate- contacting segments each comprise a plurality of segments extending along a length of the implant (fig 5B). With respect to claim 11, Alleyne et al. discloses, wherein the first and second pluralities of endplate- contacting segments comprise a stiffness approximating the stiffness of vertebral bone (paragraph 36, the device can be made out of bone). With respect to claim 12, Alleyne et al. discloses wherein the first and second pluralities of endplate- contacting segments comprise a coil pack construction (fig 5, 34). With respect to claim 13, Alleyne et al. discloses wherein the implant is formed of biocompatible substances (paragraph 36). With respect to claim 14, Alleyne et al. discloses further comprising an expansion mechanism (Fig 5B, 32 and 33) adapted to apply a superior-directed force to each of the first plurality of endplate-contacting segments and an inferior-directed force to each of the second plurality of endplate-contacting segments before the locking mechanism is engaged. With respect to claim 15, Alleyne et al. discloses wherein the expansion mechanism is adapted to continue providing the superior-directed force and the inferior-directed force while the locking mechanism is engaged (segments rest on the wedge shapes). With respect to claim 17, Alleyne et al. discloses wherein the expansion mechanism comprises a mechanism selected from the group consisting of: a bladder; a plurality of corrugated layers adapted to be moved between nested and offset positions; a plurality of springs; a wire disposed on a plurality of pulleys; a plurality of threaded cylinders; and a plurality of dimpled layers adapted to be moved between nested and offset positions (Alleyne discloses dimpled layers with nested and offset positions in the form of wedges 32 and 33). With respect to claim 18, Alleyne et al. discloses wherein the frame comprises openings on opposite ends (See fig 5B below) thereof to permit access to an internal space of the implant. With respect to claim 19, Alleyne et al. discloses wherein the implant is adapted to permit application of increased forces in any of an anterior area, a posterior area, a right lateral area, or a left lateral area (paragraph 37, device can have any geometry of disc implants).

    PNG
    media_image1.png
    654
    528
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alleyne et al. (US Pub 2005/0049590) in view of Faulhaber (US Patent 10,219,914).
With respect to claim 10, Alleyne discloses the claimed invention except for a plurality of segments extending across the width of the implant.
Faulhaber discloses a plurality of segments extending across the width of the implant (fig 3, 202, are in a 2x2 array in the width and length of the frame 102) to better aid in engaging the adjacent tissue to prevent migration (col. 5, ll. 10-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alleyne to include a plurality of segments extending across the width of the implant in view of Faulhaber in order to better aid in engaging the adjacent tissue to prevent migration.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alleyne et al. (US Pub 2005/0049590) in view of Olmos et al. (US Pub 2008/0140207).
With respect to claim 16, Alleyne et al. discloses the claimed invention with the a wedge system making the expansion mechanism (fig 5, 32 and 34) and does not discloses the expansion mechanism comprising a bladder disposed in an internal cavity of the implant.
Olmos discloses expansion mechanism can be either wedge system or a bladder disposed in an internal cavity of the implant (paragraph 72) to facilitate the expansion of the implant (paragraph 72).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the wedge system of Alleyne with a bladder disposed in an internal cavity of the implant in view of Olmos because a wedge system and the bladder disposed in an internal cavity of the implant are mere functional equivalents, and because such a substitution of one for the other would have achieved the same predicable result of facilitating the expansion of the implant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120303124 A1 discloses an implant with a plurality of segments in the superior and inferior directions
US 20190110902 A1 discloses an implant with a plurality of segments in the superior and inferior directions
US 20170165082 A1 discloses an implant with a plurality of segments in the superior and inferior directions
US 20060095136 A1 discloses an implant with a plurality of segments in the superior and inferior directions
US 9937050 B2 discloses an implant with a plurality of segments in the superior and inferior directions
US 8715350 B2 discloses an implant with a plurality of segments in the superior and inferior directions
US 8685104 B2 discloses an implant with a plurality of segments in the superior and inferior directions
US 20130304211 A1 discloses an implant with a plurality of segments in the superior and inferior directions	
US 20130197647 A1 discloses an implant with a plurality of segments in the superior and inferior directions
US 20120046748 A1 discloses an implant with a plurality of segments in the superior and inferior directions
US 5522899 A discloses an implant with a plurality of segments in the superior and inferior directions
US 20040010312 A1 discloses an implant with a plurality of segments in the superior and inferior directions
US 9414934 B2 discloses an implant with a plurality of segments in the superior and inferior directions	
US 6113638 A discloses an implant with a plurality of segments in the superior and inferior directions
US 5123926 A discloses an implant with a plurality of segments in the superior and inferior directions
US 9532883 B2 discloses an implant with a plurality of segments in the superior and inferior directions
US 7588600 B2 discloses an implant with a plurality of segments in the superior and inferior directions
US 20070050033 A1 discloses an implant with different expansion means
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773